DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it states “Presented is a pet bed” in line 1 and should be amended to read “A pet bed”, and “In an embodiment of the present invention” in line 4.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, line 1 states the term “can be” which renders the claim indefinite as it is unclear if the limitations proceeding the term “can be” are optional or required by the claimed invention.  Applicant should amend to clearly and distinctly point out the limitations of the claim.  Claims 5 and 11 are also rejected in the same way.

Claim 1 recites the limitation "either sides" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is also rejected in the same way.
Regarding claim 1, lines 4 and 7 state “the extension portion” which is indefinite as it is unclear which extension portion is being referred to as both the top cover and the bottom cover have extension portions.  Applicant should amend to clearly and distinctly point out the limitations of the claim. Claim 5 is also rejected in the same way.

Claim 1 recites the limitation "either sides" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is also rejected in the same way.

Claim 1 recites the limitation "the assembled position" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is also rejected in the same way.

Regarding claim 1, lines 13 and 15 state “the plurality of holes” which is indefinite as it is unclear which holes is being referred to as both the top cover and the bottom cover have holes.  Applicant should amend to clearly and distinctly point out the limitations of the claim. Claims 4-5 and 8 are also rejected in the same way.

Regarding claim 1, lines 13 and 15 state “the extension portion” which is indefinite as it is unclear which extension portion is being referred to as both the top cover and the bottom cover have extension portions.  Applicant should amend to clearly and distinctly point out the limitations of the claim. Claim 5 is also rejected in the same way.

Claim 1 recites the limitation "the disassembled portion" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is also rejected in the same way.

Regarding claim 1, lines 19 and 20-21 state “the plurality of holes” which is indefinite as it is unclear which holes is being referred to as both the top cover and the bottom cover have holes.  Applicant should amend to clearly and distinctly point out the limitations of the claim. Claims 4-5 and 8 are also rejected in the same way.

Regarding claim 1, lines 19 and 21 state “the extension portion” which is indefinite as it is unclear which extension portion is being referred to as both the top cover and the bottom cover have extension portions.  Applicant should amend to clearly and distinctly point out the limitations of the claim. Claim 5 is also rejected in the same way.

Claims 4, 8-10 end with “;” which renders the claims indefinite as it is unclear if the claims are complete or incomplete.  In an effort to continue prosecution of the claims, examiner has interpreted the claims as being complete.  However, Applicant should amend and confirm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Parness (US 2016/0192615).

Regarding claim 1, 4-5, 8, Parness discloses a pet bed that can be easily brought from an assembled position to a disassembled position and vice versa; the pet bed comprising:- a top cover (10) comprising two extension portions (frame members on each side of the top cover) positioned on either sides of the top cover (10); wherein each extension portion (frame members on each side of the top cover) comprises a plurality of holes (wherein the top cover has 4 holes allowing the side frame members to be snapped into the top frame) and an elongate slot ([0009] wherein the mesh wall pieces are rolled up or down from the base or the top cover and locked into place in the notches of the base and top cover between the outer frame pieces); a bottom cover (30) comprising two extension portions (frame members on each side of the bottom cover) positioned on either sides of the bottom cover (30); wherein each extension portion (frame members on each side of the bottom cover) comprises a plurality of holes (wherein the bottom cover has 4 holes allowing the side frame members to be snapped into the bottom frame); a plurality of sidewalls (20) wherein each sidewall (20) is formed from a plurality of tubes (each corner of the sidewall frames is a tube structure) and at least one scratcher (wherein the scratcher is the mesh pieces of the wall structure): each tube (each corner of the sidewall frames is a tube structure) comprising a first end (top) and an opposite second end (bottom); Wherein in the assembled position, the first end (top) of the plurality of tubes (each corner of the sidewall frames is a tube structure) is removably received in the plurality of holes (wherein the top cover has 4 holes allowing the side frame members to be snapped into the top frame) of the extension portion (frame members on each side of the top cover); and the second end (bottom) of the plurality of tubes (each corner of the sidewall frames is a tube structure) is removably received in the plurality of holes (wherein the bottom cover has 4 holes allowing the side frame members to be snapped into the bottom frame) of the extension portion (frame members on each side of the bottom cover); such that the top cover (10), the bottom cover (30) and the plurality of sidewalls (20) are connected to define an enclosure (Fig. 1) for receiving at least one pet animal; and Wherein in the disassembled position, the first end (top) of the plurality of tubes (each corner of the sidewall frames is a tube structure) is detached from the plurality of holes (wherein the top cover has 4 holes allowing the side frame members to be snapped into the top frame)of the extension portion (frame members on each side of the top cover); and the second end (bottom) of the plurality of tubes (each corner of the sidewall frames is a tube structure) is detached from the plurality of holes (wherein the bottom cover has 4 holes allowing the side frame members to be snapped into the bottom frame) of the extension portion frame members on each side of the bottom cover).

Regarding claims 2, 6, Parness discloses wherein the pet bed (Fig. 1) comprises a cushion element (60) removably positioned on the bottom cover (30) to provide a cushioning effect to the pet animal.

Regarding claims 3, 7, Parness discloses wherein the pet bed (Fig. 1) comprises two door portions ([0009] Each end piece contains pull-down panels which can be slid down and locked into place in various stages of openings. They do not have to be completely closed though have the ability to be pulled down and locked into the base frame, and [0010] The multiple wall panel configurations allow for a well trained pet to have just a “cuddle corner” by using two panels or an open top enclosure by using four panels and leaving the top piece off, or a completely enclosed crate.) for entry and/or exit of the pet animal from the pet bed (Fig. 1).

Regarding claim 9, Parness discloses wherein the second sidewall (20) is formed from at least one scratcher (wherein the mesh pieces of element 20 is the scratcher) and a plurality of tubes (each corner of the sidewall frames is a tube structure);

Regarding claim 10, Parness discloses wherein the second sidewall (20) is formed from a plurality of tubes (each corner of the sidewall frames is a tube structure);

Regarding claim 11, Parness discloses wherein the scratcher (wherein the mesh pieces of element 20 is the scratcher) comprises a replaceable covering (wherein the mesh is capable of being replaced) that can be secured on the outer surface of the scratcher.

Regarding claim 12, Parness discloses wherein the scratcher (wherein the mesh pieces of element 20 is the scratcher) forms up a percentage ranging from 5 percent to 95 percent (Fig. 1) of overall dimensions of the first sidewall (20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642           

/MONICA L PERRY/            Primary Examiner, Art Unit 3644